United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. SECRET SERVICE, Laurel, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0501
Issued: November 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 3, 2020 appellant filed a timely appeal from an August 27, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right hip condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 2, 2017 appellant, then a 36-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that on September 6, 2017 she sustained a possible labrum tear in her
right hip. However, she explained that the injury was from overuse and was not sustained at a
1

5 U.S.C. § 8101 et seq.

particular time. Appellant related her condition to factors of her federal employment, including
continuous violent twisting motions incurred during tactics and physical training classes.
In a report dated October 31, 2017, Dr. Vivek Sood, a Board-certified orthopedic surgeon,
examined appellant for right hip complaints. He noted that appellant’s pain had begun two months
prior and was worsened by squatting and sitting. On physical examination, Dr. Sood observed
limited internal rotation of the hip, pain elicited by motion, reduced strength, and a positive
Patrick-Fabere test. An x-ray performed that day of appellant’s right hip demonstrated no fracture,
dislocation, well-preserved joint spaces, and normal alignment. Dr. Sood diagnosed an acetabular
labrum tear.
In a development letter dated November 17, 2017, OWCP advised appellant that, while she
had initially filed her claim as a traumatic injury, the claim had been converted to a claim for
occupational illness because she had indicated that it was an overuse injury. It informed her that
the evidence of record was insufficient to establish her claim. OWCP advised appellant of the type
of factual and medical evidence needed and provided a questionnaire for her completion. It
afforded her 30 days to submit additional evidence.
Appellant completed OWCP’s development questionnaire on December 16, 2017. She
explained that the work activities which caused her right hip condition related to physical and
control tactics training. This training required that appellant engage in many repetitive, violent
twisting motions involving the hip. These tasks were performed at least four times per week for
the duration of her training from March through November 2017.
On January 3, 2018 appellant’s immediate supervisor confirmed appellant’s description of
the control tactics and physical fitness training in which she participated.
By decision dated January 25, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish that her right hip condition was causally
related to the accepted factors of her federal employment.
On February 21, 2018 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
By letter dated February 14, 2018, Dr. Sood related that appellant had been evaluated in
his office on October 31, 2017. Appellant had complained of right hip pain that had been ongoing
for several months. Dr. Sood reviewed her physical findings from his October 31, 2017
examination and diagnosed a right labral tear. He opined that appellant’s injury was the result of
the training exercises with the employing establishment, during which she was required to twist,
bend, push, pull, lift, and use confrontation and altercation techniques. Dr. Sood explained that
the labral injury occurred as the result of such movements, and that, as such, it was causally related
to her work duties.
By decision dated June 20, 2018, an OWCP hearing representative affirmed the
January 25, 2018 decision. She found that Dr. Sood’s opinion was unsupported by rationale, and
that, as such, it was of limited probative value and insufficient to establish appellant’s claim.

2

On May 31, 2019 appellant, through counsel, requested reconsideration of OWCP’s
June 20, 2018 decision. With her request, appellant submitted a May 9, 2019 letter from
Dr. Tanuj P. Palvia, Board-certified in pain medicine. Dr. Palvia stated that she was first seen on
February 20, 2019 with complaints of left shoulder and right hip pain which she had experienced
since September 2017. He noted his findings following physical examination of appellant’s right
hip. Dr. Palvia also related that appellant’s right hip magnetic resonance imaging (MRI) scan
demonstrated an obliquely oriented irregular labral tear of the right hip, extending from posterior
superior to anterior inferior labrum, with fraying of labral fibers adjacent to the tear, mucoid
degeneration, mild thickening of the greater trochanteric bursa, mild-to-moderate gluteus medius
tendinosis, and mild gluteus minimus tendinosis.
Dr. Palvia opined that, in the setting of only mild-to-moderate gluteus medius and minimus
tendinosis, normal offset of the femoro-acetabulus junction, absence of pincer lesion or cam
deformity, well-preserved joint space and articular surfaces with no cartilage loss, and no osseous
lesions or deformities in the healthy young patient, appellant’s hip condition was related to her
work-required training regimen. He noted that she had “no history of injury to this area” prior to
her employment-related training and no contributing degenerative factors that would account for
a labral defect of otherwise unknown etiology. Dr. Palvia explained that it was his professional
opinion that in the absence of damage or trauma to the surrounding muscular, tendinous,
ligamentous, neurovascular, and osseous structures, coupled with the absence of any underlying
comorbidities that, would account for spontaneous tearing of the labrum, appellant’s right hip
condition was consistent with the intensive work-related control tactics and physical fitness
training as the cause of the condition.
By decision dated August 27, 2019, OWCP reviewed the merits of appellant’s claim, but
denied modification of its June 20, 2018 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which

2

Id.

3
C.K., Docket No. 19-1549 (issued June 30, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); Elaine
Pendleton, 40 ECAB 1143 (1989).

3

compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.4
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.5 The opinion of the physician must be based on a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.6
ANALYSIS
The Board finds that this case is not in posture for decision.
On February 14, 2018 Dr. Sood diagnosed a right labral tear. He opined that appellant’s
injury was the result of the training exercises with the employing establishment, in which she was
required to twist, bend, push, pull, lift, and use confrontation and altercation techniques. Dr. Sood
explained that the labral injury occurred as the result of such movements, and that, as such, it was
causally related to the accepted factors of her employment. On May 9, 2019 Dr. Palvia diagnosed
a labral tear. He opined that, given appellant’s mild-to-moderate gluteus medius and minimus
tendinosis, normal offset of the femoro-acetabulus junction, absence of pincer lesion or cam
deformity, well-preserved joint space and articular surfaces with no cartilage loss, and no osseous
lesions or deformities in the healthy young patient, her hip condition was related to her
employment required training regimen. Dr. Palvia stated that in the absence of no history of injury
to her right hip prior to her training and no contributing degenerative factors that would account
for a labral defect of otherwise unknown etiology, her intensive training, involving twisting,
bending, pushing, pulling, lifting, and use of confrontation and altercation techniques, resulted in
her injuries. He explained that given the absence of damage or trauma to the surrounding muscular,
tendinous, ligamentous, neurovascular, and osseous structures, coupled with the absence of any
underlying comorbidities that would account for spontaneous tearing of the labrum, this condition
was consistent with appellant’s work-related control tactics and physical fitness training.
The Board finds that, read together, the reports from Dr. Sood and Dr. Palvia are sufficient
to require further development of the medical evidence. Dr. Sood is a Board-certified orthopedic
surgeon and Dr. Palvia is Board-certified in pain medicine, rendering them qualified in their fields
of medicine to render rationalized opinions on the issue of causal relationship. They both provided
a comprehensive understanding of the medical record and case history and concluded that the
movements required in work-related control tactics and physical fitness training had
physiologically caused appellant’s right hip labrum tear. Dr. Palvia further explained that other
potential causes of her condition had been ruled out given physical findings. The Board has long
held that it is unnecessary that the evidence of record in a case be so conclusive as to suggest causal
4

L.D., Docket No. 19-1301 (issued January 29, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
5

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
6

D.J., Docket No. 19-1301 (issued January 29, 2020).

4

connection beyond all possible doubt. Rather, the evidence is only that necessary to convince the
adjudicator that the conclusion drawn is rational, sound, and logical.7 The medical evidence of
record from these physicians provided a well-rationalized and logical opinion that the movements
required in appellant’s work-related control tactics and physical fitness training had caused her
right hip condition. Although the medical reports by Dr. Sood and Dr. Palvia are insufficient to
meet her burden of proof to establish her claim, they do raise an uncontroverted inference between
her diagnosed right hip condition and the accepted employment factors of her federal employment,
sufficient to require OWCP to further develop the claim.8
It is well established that proceedings under FECA are not adversarial in nature and, while
appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.9 It has an obligation to see that justice is done.10
On remand OWCP shall refer appellant to a specialist in the appropriate field of medicine,
along with the case record and a statement of accepted facts. Its referral physician shall provide a
well-rationalized opinion as to whether her diagnosed right hip condition was causally related to
or aggravated by the accepted factors of her federal employment. If the physician opines that the
diagnosed conditions are not causally related, he or she must explain with rationale how or why
the opinion differs from that of Drs. Sood and Palvia. After such further development of the case
record as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

7
B.C., Docket No. 20-0498 (issued August 27, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
Kenneth J. Deerman, 34 ECAB 641, 645 (1983) and cases cited therein.
8

See E.G., Docket No. 19-1296 (issued December 19, 2019).

9

Id. See also A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999).

10
S.M., Docket No. 19-1634 (issued August 25, 2020); see B.C., Docket No. 15-1853 (issued January 19, 2016);
John J. Carlone, 41 ECAB 354 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the August 27, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: November 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

